They also decided, which was not it seems reversed by the Court of Errors, that the associate judge of the Common Pleas of the city of New York, might hold a court of oyer and terminer in conjunction with two aldermen; and that when the trial commenced with the Circuit Judge presiding, the associate judge and two aldermen; and the Circuit Judge afterward left the court, and did not return, and the trial proceeded, the associate presiding, that it was not erroneous.
But a majority of the Court of Errors held that the charge in the indictment, that the crime was committed “ with a premeditated design to effect the death of the person killed,” .or express malice must be proved; or the prisoner can not be •convicted, although the act be also charged, as done “ with *238malice aforethoughtthe allegation “ with premeditated design,” can not be rejected as surplusage.
2. That the judge’s calling the attention of the jury to the absence of proof of good character was error, and the judgment of the Supreme Court was reversed, and a new trial ordered. 22 for reversal, one senator for affirmance.